ProspectusFiled pursuant to Rule 424 (b) (i) SEC File # 333-146791 The Information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell securities and it is not soliciting an offer to buy these securities in any state where the offering or sale is not permitted. SURAJ VENTURES INC. Offering by Selling Security Holders: 970,000 Shares of Common Stock We are registering 970,000 shares of common stock for resale by the selling security holders identified in this prospectus.We will not receive any of the proceeds from the sale of the shares by the selling security holders.The shares are being registered to permit the resale of shares ownedby the selling security holders named in this prospectus.The number of shares of Suraj Ventures Inc. common stock being registered by selling security holders represents 35% of our currently issued and outstanding shares. Offering Price Underwriting Discounts And Commissions Proceed To Selling Shareholders Per Share $0.05 Nil $.05 Total $48,500 Nil $48,500 Our common stock is presently not traded on any market or securities exchange. The sale price to the public is fixed at $0.05 per share until such time as the shares of our common stock are traded on the NASD Over-The-Counter Bulletin Board (“OTCBB”). Although we intend to apply for quotation of our common stock on the OTCBB through a market maker, public trading of our common stock may never materialize. If our common stock becomes traded on the OTCBB, then the sale price to the public will vary according to prevailing market prices or privately negotiated prices by the selling shareholders. Investing in our common stock involves a high degree of risk.A potential investor should carefully consider the factors described under the heading “Risk Factors” beginning at page 5. Neither the Securities and Exchange Commission nor any State Securities Commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus is June 4, 2008. -1- Table of Contents Summary of Prospectus 3 Risk Factors 5 Use of Proceeds 11 Determination of Offering Price 12 Plan of Distribution 12 Selling Security Holders 14 Business Description 16 Description of the Property 17 Management’s Discussion and Analysis or Plan of Operations 20 Management 25 Executive Compensation 27 Principal Shareholders 28 Description of Securities 29 Market for Common Shares & Related Shareholders Matters 30 Certain Transactions 30 Legal Proceedings 31 Experts 31 Legal Matters 31 Further Information 32 Financial Statements Dealer Prospectus Delivery Instructions Until September 4, 2008 all dealers that effect transactions in these shares of common stock , whether or not participating in this offering, may be required to deliver a prospectus.This is in addition to the dealers’ obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. -2- SUMMARY OF PROSPECTUS This summary provides an overview of all material information contained in this prospectus.Before making a decision to purchase the shares our selling security holders are offering you should very carefully and thoroughly read the more detailed information in this prospectus and review our financial statements. Summary Information about Suraj Ventures Inc. We were incorporated in the State of Nevada on January 18, 2007 and established a fiscal year end of August 31.We do not have any subsidiaries, affiliated companies or joint venture partners. We are a start-up, pre-exploration stage company engaged in the search for gold and related minerals and have not generated any operating revenues since inception.Our sole holding is a 100% interest in the Arjun Claim located in the Republic of India.Suraj acquired the Arjun Claim from an independent arms length seller, for the sum of $5,000. We own no property other than the Arjun Claim. We have not discovered any ores or reserves on the Arjun Claim, our sole mineral property. Our planned exploration work is exploratory in nature. We have incurred losses since inception and our auditors have issued a going concern opinion since we must raise additional capital to fund our operationsThere is no assurance we will be able to raise this capital. There is no assurance that a commercially viable mineral deposit, a reserve, exists at our mineral claim or can be shown to exist until sufficient and appropriate exploration is done and a comprehensive evaluation of such work concludes economic and legal feasibility.Such work could take many years of exploration and would require expenditure of very substantial amounts of capital, capital we do not currently have and may never be able to raise. As of the date of this prospectus, we have only recently begun exploration work on the Arjun Claim and have yet to generate any results.We have funds sufficient to commence only Phase 1 of a two-phase exploration program recommended for the Arjun Claim.It is our plan to complete our planned Phase I work by the end of September, 2008. We have no fulltime employees and our management devotes a small percentage of their time to the affairs of the Company. Our administrative office is located at Rhema House, 1032 Katkarwadi,Yari Road, Versove, Andheri (W) Mumbai, India 4000061.Our telephone number is 91 22 26398512 On August 8, 2007 we completed a private placement pursuant to Regulation S of the Securities Act of 1933, of 2,000,000 shares of common stock sold to our two officers and directors at the price of $0.001 per share to raise $2,000.On August 31, 2007 we completed a further private placement pursuant to Regulation S of the Securities Act of 1933, whereby 770,000 common shares were sold at the price of $0.05 per share to raise $38,500 for an aggregate total of $40,500 cash raised from the sale of shares.Since inception director advances have provided a further $6,248 cash to Suraj.Cash on hand totaled $10,154 as of February 29, 2008 with the balance of $36,594 having been applied, as follows: -3- Accounting and Audit $3,000 Bank charges (net of interest income) 257 Consulting fees 17,500 Exploration 10,000 Filing Fees 222 Incorporation Costs 820 Legal Fees 4,231 Office 210 Transfer Agent’s Fees 354 Amounts paid from proceeds as of February 29, 2008 $36,594 The following financial information summarizes the more complete historical financial information found in our audited financial statements contained elsewhere in this prospectus: Six Months ended February 29,2008 (unaudited) Since Inception to August 31, 2007 (audited) Since Inception to February 29, 2008 (unaudited) Statement of Expenses Information: Revenue $NIL $NIL $NIL Net Losses 32,644 43,141 59,718 Total Operating Expenses 32,644 43,141 59,718 Exploration Costs 5,000 5,000 10,000 General and Administrative 27,644 38,141 49,718 As AtFebruary 29, 2008 As AtAugust 31, 2007 As AtFebruary 29, 2008 Balance Sheet Information: Cash $10,154 $36,097 $10,154 Total Assets 10,154 36,097 10,154 Total Liabilities 10,522 12,521 10,522 Stockholders Equity (Deficit) (368) 23,576 (368) The Offering Following is a brief summary of this offering: Common stock offered by selling security holders 970,000 shares offered by the selling security holders (including 200,000 shares, 13.85% of our issued and outstanding shares, being offered by our directors and officers) detailed in the section of the Prospectus entitled “Selling Security Holders” beginning on page Common stock outstandingas of the date of this Prospectus 2,770,000 Shares -4- Use of proceeds We will not receive any proceeds from the sale of shares of common stock by the selling security holders. Plan of Distribution The selling security holders will sell their shares at $0.05 per shares until the shares are quoted on the OTCBB, and thereafter, at prevailing market prices or privately negotiated prices.We determined this offering price based upon the price of the last sale of our common stock to investors. Risk Factors You should carefully consider all the information in this Prospectus. In particular, you should evaluate the information set forth in the section of the Prospectus entitled “Risk Factors” beginning on page 5 before deciding whether to invest in our common stock. Lack of Liquidity in our common stock Our common stock is not presently quoted on or traded on any securities exchange or automated quotation system and we have not yet applied for listing or quotation on any public market.We can provide no assurance that there will ever be an established public trading market for our common stock. Risk Factors An investment in our common stock involves an exceptionally high degree of risk and is extremely speculative. In addition to the other information regarding Suraj contained in this prospectus, you should consider many important factors in determining whether to purchase the shares being offered. The following risk factors reflect the potential and substantial material risks which could be involved if you decide to purchase shares in this offering. Risks Associated with our Company: We lack an operating history and have losses, which we expect to continue into the future. As a result, we may have to suspend or cease exploration activity or cease operations. While we were incorporated in 2007, we have not yet conducted any exploration activities.We have not generated any revenues. We have no exploration history upon which you can evaluate the likelihood of our future success or failure.Our net loss from inception to February 29, 2008, the date of our most recent audited financial statements is $59,718.Our ability to achieve profitability and positive cash flow in the future is dependent upon * our ability to locate a profitable mineral property * our ability to locate an economic ore reserve * our ability to generate revenues * our ability to reduce exploration costs. Based upon current plans, we expect to incur operating losses in future periods. This will happen because there are expenses associated with the research and exploration of our mineral property. -5- We cannot guarantee we will be successful in generating revenues in the future. Failure to generate revenues may cause us to go out of business. Our ability to continue to operations may well depend upon the willingness of our President to continue providing us with working capital. From inception, the Company has relied in part on cash advanced by our president in order to defray its expenses.As of February 29, 2008 our president had loaned us $6,248.He has agreed to advance the Company as much as $17,500 more cash over the coming twelve (12) months.Without these advances (which do not bear interest and do not have any fixed terms of repayment; but they are repayable on demand) our Company may, if we are unable to raise working capital from any other source, be forced to go out of business.
